Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 1 of 10 PageID #: 2380




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


   Moresi                                     Case No. 15-cv-02224

   Versus                                     Judge Michael J Juneau

   Resource Energy Ventures                   Magistrate Judge Carol B Whitehurst
   And Construction Co LLC


             ORDER ON MOTION TO DECERTIFY CONDITIONAL
                          CERTIFICATION

         Before the Court is a Motion To Decertify Conditional Class Certification,

   filed by Defendant Gulf Coast Services, Inc. (“GSSI”) [Rec. Doc. 78] and Plaintiffs’

   Opposition thereto [Rec. Doc. 92]. For the following reasons, GSSI’s Motion To

   Decertify will be denied.

                                    BACKGROUND

         The Court has summarized the factual background of this matter in a previous

   Order, R. 54, and a Report and Recommendation, R. 66, and will not repeat the full

   summary herein. On January 3, 2017, the Court granted Plaintiffs’ motion to

   conditionally certify their claims of misclassification under § 216(b) of the Fair

   Labor Standards Act (“FLSA”) against Resource Energy Ventures and Construction

   Company LLC (“REVCO”) and Gulf South Services Inc. (“GSSI”). The Court

   conditionally certified the class and directed that notice be sent to “welders, fitters
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 2 of 10 PageID #: 2381




   and welder helpers” who “worked for REVCO or were contracted to GSSI” “at the

   BAE facility in Mobile, Alabama to build a vessel” “from July 20, 2015 to December

   31, 2015.” R. 55-1. The parties agree that eight individuals have opted-in as members

   of the class. Defendants now move to decertify the conditionally certified class.

                                      LAW AND ANALYSIS

   I. Standards on Decertification

         The FLSA provides that an action to recover “unpaid overtime

   compensation...may be maintained against any employer... by any one or more

   employees for and [on] behalf of himself or themselves and other employees

   similarly situated.” 29 U.S.C. § 216(b). However, the FLSA does not define

   “similarly situated” or otherwise explain how the certification of such collective

   actions should proceed. Likewise, the U.S. Court of Appeals for the Fifth Circuit has

   not established a standard procedure for district courts to follow. E.g., Roussell v.

   Brinker Int'l, Inc., 441 Fed.Appx. 222, 226 (5th Cir. 2011) (“Like several other

   circuits, this court has never set a legal standard for collective-action certification.”).

         Thus, with respect to the applicable procedure, for reasons set forth in the

   order conditionally certifying this matter as a collective action, the Court will

   continue to apply the “two-stage class certification,” which was developed in a line

   of cases starting with Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987).

   Defendant’s motion implicates the second stage of the Lusardi procedure, which “is

                                               2
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 3 of 10 PageID #: 2382




   typically precipitated by a motion for ‘decertification’ by the defendant usually filed

   after discovery is largely complete and the matter is ready for trial.” Mooney v.

   Aramco Servs., 54 F.3d 1207, 1214 (5th Cir. 1995), overruled on other grounds by

   Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003).

         The Fifth Circuit has observed that “the Lusardi...line of cases, by its

   nature,...lends itself to ad hoc analysis on a case-by-case basis.” Id. at 1213. “At this

   second stage, the burden is on [plaintiffs] to prove that the individual class members

   are similarly situated.” Proctor v. Allsups Convenience Stores, Inc., 250 F.R.D. 278,

   280 (N.D. Tex. 2008). Furthermore, the second stage is “more stringent” with

   respect to the showing required of plaintiffs. Chapman v. LHC Grp., Inc., 126 F.

   Supp. 3d 711, 721 (E.D. La. 2015); accord Maynor v. Dow Chem. Co., 671 F. Supp.

   2d 902, 931 (S.D. Tex. 2009) (“[T]he ‘similarly situated’ inquiry is more searching

   than it was at the conditional certification stage.”).

         With respect to the substantive standard, as noted above, the “FLSA does not

   define what it means for employees to be ‘similarly situated’ such that collective

   adjudication” of overtime claims is appropriate. See Johnson v. Big Lots Stores, Inc.,

   561 F. Supp. 2d 567, 573 (E.D. La. 2008). The Lusardi test for whether employees

   are similarly situated such that a matter can be collectively adjudicated considers:

   “(1) the extent to which the employment settings of employees are similar or

   disparate; (2) the extent to which any defenses that an employer might have to

                                               3
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 4 of 10 PageID #: 2383




   overtime...claims are common or individuated; and (3) general fairness and

   procedural considerations.” See id. “These three factors are not mutually exclusive,

   and there is considerable overlap among them.” Id. at 574. “[T]he more dissimilar

   plaintiffs are and the more individuated [defendants'] defenses are, the greater doubts

   there are about the fairness of a ruling on the merits—for either side—that is reached

   on the basis of purportedly representative evidence.” Id. Generally, “FLSA class

   determination is appropriate when there is ‘a demonstrated similarity among the

   individual situations...[and] some factual nexus which binds the named plaintiffs and

   the potential class members together as victims of a particular alleged [policy or

   practice].’ ” Xavier v. Belfor USA Grp., Inc., 585 F. Supp. 2d 873, 877-78 (E.D. La.

   2008).

         Despite the aforesaid jurisprudence, GSSI contends that “[a]t this [motion for

   decertification] stage, the court makes a factual determination on numerosity,

   commonality, and typicality under Rule 23.” R. 78-1, p. 3. A few trial courts have

   employed the evidentiary requirement of Shushan v. University of Colorado, 132

   R.F.D. 263 (D. Colo. 1990), in which the issue of whether the plaintiffs are

   “similarly situated” is determined by courts looking at factors similar to those

   considered in a Federal Rule of Civil Procedure 23(c) case. The vast majority of

   courts, however, have concluded that Congress did not intend the FLSA to

   incorporate all the requirements of Rule 23. Defendant provides no support for its

                                             4
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 5 of 10 PageID #: 2384




   contention that a Shushan Rule 23 analysis should apply in this motion for

   decertification nor is the Court aware of any such jurisprudence. GSSI is incorrect

   that the Rule 23 class-action type analysis applies in the decertification step of a

   Lusardi procedure, which the Court has followed in this case. Both the United States

   Supreme Court and the Fifth Circuit have made statements implying that a Rule 23—

   type analysis is incompatible with FLSA collective actions. See Genesis Healthcare

   Corp. v. Symczyk, 569 U.S. 66, 74 (2013) (“Rule 23 actions are fundamentally

   different from collective actions under the FLSA”); Donovan v. Univ. of Tex. at El

   Paso, 643 F.2d 1201, 1206 (5th Cir. 1981) (“The FLSA procedure, in effect,

   constitutes a congressionally developed alternative to the [Rule 23] procedures”);

   Smith v. Service Master Holding Corp., 2011 WL 4591088 (M.D. La. Sept. 30,

   2011) (noting the important difference between opt-in and opt-out class actions)

   (citing Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 916 (5th Cir. 2008) (same)).

   See also LaChapelle v. Owens–Illinois, Inc., 513 F.2d 286, 288 (5th Cir. 1975)

   (stating that Rule 23 and FLSA “class actions are mutually exclusive and

   irreconcilable”).

         The Court rejects GSSI’s position that the Court should apply the factors

   under Rule 23 in this FLSA decertification analysis. Accordingly, the Court’s

   analysis under the second stage of Lusardi follows.




                                            5
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 6 of 10 PageID #: 2385




   II. Discussion

         1. Factual and Employment Settings of the Individual Plaintiffs

              The first factor of the similarly situated analysis “assesses the opt-in plaintiffs'

   job duties, geographic location, supervision, and salary.” Reyes v. Texas Epawn,

   L.P., 2007 WL 101808, at *2 (S.D. Texas, 2007). Defendant asserts that eight (8)

   opt-in claimants constitute the group of workers which are before the Court for

   determination of whether or not they are similarly situated for purposes of this

   Motion: Colby Babino, Desomond Conner, Wilfred Henry, Dylan Moresi, Nathaniel

   Thomas, Kam Kayonspeth, Troy Matthews, and Dale Nesom.1 R. 79-1, p. 2. The

   parties agree that the eight claimants are similar insofar as they all: (1) recognized

   REVCO as their payroll employer; (2) worked at the BAE facility in Alabama; (3)

   were labor supplied by REVCO to GSSI under a subcontract; (4) were supervised

   by GSSI during the job to make sure the job met BAE requirements; and (5) were

   joint employees of GSSI and REVCO for the purpose of the FLSA. R. 79-1, p. 4; R.

   92, p. 6. Plaintiffs further assert that they are similarly situated because “[t]hey were

   all mis-classified as independent contractors, worked similar jobs with similar job

   duties, and were paid on the same straight-time-for-overtime basis.”

              In analyzing employees' job duties, courts look not only to the employer’s

   classification of the employees, but also to the level of similarity in actual job


   1
       Plaintiffs do not dispute this list and refer to “all eight overtime Plaintiffs.” R/ 92, p. 6.
                                                                   6
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 7 of 10 PageID #: 2386




   performance. Lipnicki v. Meritage Homes Corp2014 WL 5620603, at *3 (S.D. Tex.

   Nov. 4, 2014). Plaintiffs contend that all plaintiffs worked as welders on the BAE

   job in Alabama and shared similar job duties. They further contend that Defendant

   uniformly mis-classified the employees as independent contractors—exempt from

   the requirements of the FLSA. Defendant does not dispute these contentions.

         Defendant concedes that the eight claimants are similar insofar as they all “(1)

   recognized REVCO as their payroll employer; (2) worked at the BAE facility in

   Alabama; (3) were labor supplied by REVCO to GSSI under a subcontract; (4) were

   supervised by GSSI during the job to make sure the job met BAE requirements; (5)

   signed contracts saying GSSI would pay REVCO and they would not bill/collect

   from GSSI; and (6) GSSI has stipulated that it is deemed to be a joint employer of

   the 8 REVCO employees (plaintiffs) for the purpose of the FSLA but claims

   payment as a defense.” Hence, it is undisputed that the claimants shared factual and

   employment settings beyond simply sharing the same job title. They performed

   similar work, in the same location under similar conditions including receiving no

   overtime pay.

      2. Defendants' Defenses

         While Defendant concedes that the eight claimants each worked over 40 hours

   per week, it argues that their overtime hours varied greatly—from 10.00 hours to

   257.00 hours over 40 hours per week. Defendant also asserts arguments raised in

                                             7
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 8 of 10 PageID #: 2387




   past motions, in particular that the workers agreed in writing that they “would not

   bill or pursue GSSI to collect amounts due and instead they would receive payment

   from REVCO.” As “one worker swore he did not sign the agreement” Defendant

   contends that all claimants are not similarly situated.

          Defendant also argues that the group of eight claimants is too small to warrant

   collective action, and therefore the decertification motion should be granted. While

   the potential class here would be small, “unlike class actions under Rule 23 of the

   FRCP, numerosity is not a requirement for collective action under § 216(b).” Owen

   v. Golf & Tennis Pro Shop, Inc., 2010 WL 3859640, at *3 (E.D.Tex.,2010) See also

   Cantu v. Vitol, 2009 WL 5195918, at *4–5 (S.D.Tex. Dec.21, 2009) (certifying

   collective action for a potential class of at most ten people); Watson v. Travis

   Software Corp., 2008 WL5068806, at *7–8 (S.D.Tex. Nov. 21, 2008). That the class

   in this case would be no greater than eight people does not weigh against

   certification.

      3. Fairness and Procedural Considerations

          The third factor to weigh requires an examination of fairness and procedural

   considerations. Falcon, 580 F.Supp.2d at 534. Under this factor, the Court considers

   “the primary objectives of the FLSA § 216(b) collective action: (1) to lower costs to

   the plaintiffs through the pooling of resources, and (2) to limit the controversy to one

   proceeding which efficiently resolves common issues of law and fact that arise from

                                              8
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 9 of 10 PageID #: 2388




   the same alleged activity. Reyes, 2007 WL 101808, at *6 (citing Hoffmann–La

   Roche, Inc. v. Sperling, 493 U.S. 165, 170 (1989) ). “However, ‘the Court must also

   determine whether it can coherently manage the class in a manner that will not

   prejudice any party.’” Mahoney v. Farmers Ins. Exch., 2011 WL 4458513, at *10

   (S.D. Tex. Sept. 23, 2011).

         As to the issue of whether a collective action will lower costs to Plaintiffs due

   to the pooling of resources, Defendant suggests that eight claimants is too little for

   a collective action. It argues that with so few plaintiffs the Court should dismiss the

   collective action without prejudice and allow the eight individual plaintiffs to refile

   their own lawsuit. The Court fails to understand how Defendant’s argument would

   lower the Plaintiffs’ costs or simplify the proceedings. This case was filed almost

   four years ago, discovery is virtually complete on the eight remaining plaintiffs and

   to decertify the class at this time would require refiling, joinder or consolidation, and

   additional pleadings. Contrary to the reasoning under § 216 of the FLSA,

   decertifying this case would instead potentially require the parties and the Court to

   have multiple trials dealing with the same issues. “Congress' purpose in authorizing

   § 216(b) class actions was to avoid multiple lawsuits where numerous employees

   have allegedly been harmed by a claimed violation or violations of the FLSA by a

   particular employer.” Prickett v. DeKalb County, 349 F.3d 1294, 1297 (11th

   Cir.2003).

                                              9
Case 6:15-cv-02224-MJJ-CBW Document 100 Filed 06/18/19 Page 10 of 10 PageID #: 2389




         Based on the foregoing, the Court finds that Plaintiffs share similar factual

   and employment settings and are similarly situated, Defendant's defenses are more

   collective than individual, and that fairness and procedural considerations favor

   collective treatment of the case.

         Accordingly,

         IT IS ORDERED that the Motion To Decertify Conditional Class

   Certification, filed by Defendant Gulf Coast Services, Inc. (“GSSI”) [Rec. Doc. 78],

   is DENIED.

         THUS DONE AND ORDERED this 18th day of June, 2019.



                                       _____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                             10
